ACCEPTED
                                                                   03-14-00737-CV
                                                                          4357152
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               3/3/2015 4:19:26 PM
                                                                 JEFFREY D. KYLE
                                                                            CLERK
                  No. 03-14-00737-cv

        _____________________________________
                                                 RECEIVED IN
                                            3rd COURT OF APPEALS
              IN THE THIRD COURT OF    APPEALSAUSTIN, TEXAS
                                            3/3/2015 4:19:26 PM
                    AUSTIN, TEXAS             JEFFREY D. KYLE
                                                    Clerk

        _____________________________________

 CHASE CARMEN HUNTER, APPELLANT v. ELEANOR KITZMAN IN

 HER OFFICIAL CAPACITY AS COMMISSIONER OF INSURANCE,

     JULIA RATHGEBER IN HER OFFICIAL CAPACITY AS

COMMISSIONER OF INSURANCE, AND THE TEXAS DEPARTMENT OF

                 INSURANCE, APPELLEES



RESPONSE TO CLERK’S LETTER DATED MARCH 2, 2015, WHICH

REQUESTED A $10 THAT IS NOT PERMITED PURSUANT TO TEXAS

     RULE OF APPELLATE PROCEDURE 20.1(j) et seq.


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                          Chase Carmen Hunter, pro se
                          340 S. Lemon Ave. #9039
                          Walnut, CA 91789
                          Telephone: 707-706-3647
                          Facsimile: 703-997-5999
                          Chase_Hunter@yahoo.com

                        -1-
TO: CLERK OF THIS COURT

Your letter dated March 2, 2015, demanding a fee of $10
is prohibited pursuant to Texas Rule of Appellate
Procedure 20.1(j) et seq.

WHEREFORE, Hunter enters this response to the Clerk’s
demand dated March 2, 2015, for payment of a fee of $10.


Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


______________________
Chase Carmen Hunter
                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing Response to the clerk of this court was
served upon the parties shown below as indicated:


Cynthia A. Morales
Assistant Attorney General
By Email on March 3, 2015 at
Cynthia.Morales@texasattorneygeneral.gov

                          -2-
Chase Carmen Hunter




                      -3-